Walker, J.
In this case the State failed on the evidence. The charge of the court was erroneous to a singular degree. Had the jury followed it, their verdict must have been still more erroneous than it is.
That portion of the charge to which we allude readd as follows: “If you find him guilty, you will assess a fine in any sum not less than-dollars, and not more .than five dollars.”
Whether the court charges the jury in this language, or whether the clerk has so garbled the copy which he sends us in the record, is a matter only of conjecture. Sed sic script-urn, est.
The Attorney General declines an application for certiorari, and we are unable to do more or less than to reverse the judgment and dismiss the case.
Reversed and dismissed.